DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Amendment filed on 11/28/2021. Claims 1, 5-11, and 15-20 are pending in the case. Claims 2-4 and 12-14 have been cancelled. Claims 1 and 11 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach, make obvious, or suggest the claim limitations of independent claims 1 and 11 as summarized below.
Fang teaches sentiment classification that uses sentiment lexicons along with support vector machines (SVM). Specifically, domain specific sentiment lexicons consisting of words and phrases is used to train the machine learning process. Huang teaches sentiment classification that specifically uses unigrams and bigrams. Dong teaches sentiment analysis that handles compositional sentiments such as negation, intensification, contrast, etc. Williams teaches sentiment analysis that accounts for antonyms in compositional sentiments.
In contrast, independent claims 1 and 11 require that the statistical analysis of each sentiment composition class includes a ratio between (i) all bigrams in said updated lexicon meeting said conditions of said sentiment composition class, and (ii) all bigrams in said updated lexicon meeting said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123